DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, the previous “member for evacuating heat” means plus function interpretation is withdrawn in light of the amendment to the claim. Claim 1 is considered invoking a means plus function for “member configured for heat evacuating” is considered invoking a means plus function since sufficient structure is not recited in the claim. Sufficient structure, a fan, is taught on page 6 line 37 of the claim. 
Regarding claim 4, the cancellation of “air circulation members” is acknowledged and the wing, blade, or vane is considered sufficient structure for the one or more movable members. 
 The remaining claims do not recite sufficient structure for the two generic placeholders listed above, and are considered invoking a means plus function for “member configured for evacuating heat” and “movable members” recited in claim 1.
Claim 18 is considered invoking a means plus function since “a thermal conditioner” is not modified by sufficient structure. Page 5 line 11-12 teaches a heater or a cooler which is considered sufficient structure for the generic placeholder. Claim 19 recites a heater or cooler and therefore is not considered invoking a means plus function for  “a thermal conditioner.”
The remaining claims do not recite sufficient structure for the above generic placeholders and are considered invoking means plus functions since they depend on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, 5, 6, 7, 8, 9, 12, 13, and 15 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Byrne (U.S. Patent 5,273,358).
Regarding claim 1, Byrne teaches a machine for processing a liquid food substance (figure 1, the material being worked upon is considered intended use), a container defining a cavity for containing the liquid food substance (item 14); an impeller configured for diving the liquid food substance in the container (item 16 mixing blade is considered reading on an impeller); a motor configured for driving the impeller (motor item 24); a motor chamber configured for containing the motor (item 12 housing contains the motor 24); a member configured for evacuating heat from the motor chamber (radial fan 60); the member comprises one or more movable members that are driven by the motor and that are configured to circulate the air in the motor chamber to evacuate the heat therefrom (items 65 are considered reading on movable members driven by the drive shaft item 29 which is connected to the motor 24 via armature 25) the motor chamber has at least one opening configured for an exchange of air driven by the one or more movable members between the motor chamber and a space outside the motor chamber (see arrows pointing downwards proximate item 24 and openings proximate item 66 and 30), the member is configured so that a ratio of the heat evacuated by the at least one air opening over the heat evacuated by the cavity is greater than 2.5 (the heat evacuation is a function of the motor speed, which is considered intended use of the apparatus);  and the at least one opening includes one or more air inlet openings configured for letting air into the motor chamber (arrows flowing through openings proximate items 24) and one or more air outlet openings configured for letting air out of the motor chamber when the one or more movable members are driven by the motor (air flowing out of the motor chamber proximate item 66 and 30), wherein the one or more air inlet openings and the one or more outlet openings are located on a machine external bottom face or a machine external side face (the openings proximate item 24 are considered on a machine external side face, and the openings proximate item 66, 30 are considered on a machine external bottom face). 
Regarding claim 4, Byrne teaches wherein the one or more movable members are formed as a wing, blade or vane (item 65 vane, which  is considered reading on a wing or blade as well).
Regarding claim 5, Byrne teaches wherein the one or more movable members are generally curved shape (plate 63 is considered circular and therefore curved in shape), and generally straight shape formed of a plurality of angular planar sections (figure 5 shows that items 65 are generally straight formed of a plurality of angular planar sections). 
Regarding claim 6, Byrne teaches wherein the one or more movable members are mounted on an axle driven by the motor (item 63 or shaft item 29 are considered reading on an axle which is driven by the motor 24).
Regarding claim 7, Byrne teaches wherein a plurality of moveable members are mounted in a loop (items 65 are mounted on item plate 63 which is considered reading on mounted in a loop). 
Regarding claim 8, Byrne teaches wherein the motor chamber has a generally centrally located axis and peripheral sidewalls, the one or more movable members being driven by the motor in the motor chamber about the generally centrally located axis between the centrally located axis and the peripheral sidewalls (the axis of item 24 can be considered going through items 27 and 29 in a vertical direction, items 65 are in between the wall of the housing and the central axis). 
Regarding claim 9, Byrne teaches wherein the motor drives a drive member (motor 24 drives coupling proximate item 23 which is considered reading on a drive member). 
Regarding claim 12, Byrne teaches comprising a base (base frame 31) and a receptacle configured for containing  the container (item 20 contains a portion of the container 14).
Regarding claim 13, Byrne teaches wherein the base contains the motor chamber (item 13 contains the bottom portion of item 12).
Regarding claim 15, Byrne teaches wherein the impeller comprises a surface configured for imparting a mechanical effect to the liquid food substance (top and side surfaces of item 16 and 17 are considered imparting a mechanical effect to the liquid food substance), a foot configured for being connected to the motor (top portion of couple proximate item 23 which connected to the motor 24 via shaft 27), and an axle extending towards a mouth of the container where the impeller is driven by the motor (item 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne (U.S. Patent 5,2793,358). 
Regarding claim 14, while Byrne is silent to the specific material of the blender, it would have been obvious to one of ordinary skill in the art to use glass, plastic or metal for various parts of the blender in order to allow for the optimal amount of thermal regulation since it has been held  to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (U.S. Patent 5,273,358) in view of Paget (U.S. Publication 2014/0241109).
Regarding claims 10 and 11, Byrne is silent to the magnetic drive. 
Regarding claim 10, Paget teaches wherein the drive member incorporates one or more magnetic elements cooperating with magnetic elements of the impeller so as to drive the impeller magnetically via a wall (magnetic blade member 64 and magnetic drive member 66, the wall is considered the top of blender base 12). Regarding claim 11, Paget teaches wherein at least one magnetic element of the drive member is a magnetic field-generating element that is configured to be magnetically coupled to a corresponding ferromagnetic element of the impeller (motor 14 coupled to the magnetic drive 66 is considered a magnetic field generating element, the magnetic blade 64 would inherently require a ferromagnetic element in order to function). Regarding claim 16, Paget teaches wherein the one or more magnetic elements are provided in a platform wall or a sidewall of the motor chamber (item 66 is considered on a platform wall of the motor chamber). Regarding claim 17, Paget teaches wherein the magnetic elements of the impeller are provided in a bottom wall or a sidewall of the container (magnetic blade member item 64 is considered in a bottom wall of the container). 
It would have been obvious to one of ordinary skill in the art to modify the drive of Byrne with the magnetic configuration of Paget in order to prevent leaks into the motor housing of the blender.

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 18, the prior art does not teach or fairly suggest a machine for processing a liquid food substance with the combination of the member configured for evacuating heat, motor, impeller, with the inlet/outlet configuration, and the thermal conditioner configured for maintaining a temperature in the container.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANSHU BHATIA/Primary Examiner, Art Unit 1774